Exhibit 10.2












--------------------------------------------------------------------------------



SANDRIDGE ENERGY, INC.
2009 INCENTIVE PLAN
(as amended on July 1, 2013)
 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 . INTRODUCTION1
1.1.Purpose of the Plan.    1
1.2.Nature of Awards.    1
1.3.Effective Date and Term of Plan.    1
ARTICLE 2 . DEFINITIONS AND CONSTRUCTION2
2.1.Definitions.    2
2.2.Construction.    6
ARTICLE 3 . ELIGIBILITY7
3.1.In General.    7
ARTICLE 4 . ADMINISTRATION OF THE PLAN8
4.1.In General.    8
4.2.Delegation to Committees and Officers.    8
ARTICLE 5 . STOCK SUBJECT TO THE PLAN10
5.1.Number of Shares.    10
5.2.Substitute Awards.    10
ARTICLE 6 . TYPES OF AWARDS11
6.1.Stock Options.    11
6.2.Stock Appreciation Rights.    13
6.3.Restricted Stock.    14
6.4.Restricted Stock Units.    14
6.5.Other Stock-Based Awards    15
6.6.Cash Awards.    15
6.7.Performance-Based Awards.    15
ARTICLE 7 . ADJUSTMENTS19
7.1.Changes in Capitalization.    19
7.2.Change in Control.    19
ARTICLE 8 . GENERAL PROVISIONS APPLICABLE TO ALL AWARDS.21
8.1.Transferability of Awards.    21
8.2.Termination of Status.    21
8.3.Withholding.    21
8.4.Conditions on Delivery of Stock.    22
8.5.Acceleration.    22
ARTICLE 9 . MISCELLANEOUS23
9.1.No Right to Employment or Other Status.    23




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on June 1, 2012    Table of Contents

--------------------------------------------------------------------------------



9.2.No Rights as Stockholder.    23
9.3.Amendment.    23
9.4.Compliance with Code Section 409A.    24
9.5.Governing Law.    24








--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Table of Contents



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 1

--------------------------------------------------------------------------------



ARTICLE 1. INTRODUCTION
1.1.    Purpose of the Plan.
The Plan is intended to enhance the Company’s ability to attract, retain and
motivate employees, officers, directors, consultants, and advisors of the
Company, and to provide them with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders.
1.2.    Nature of Awards.
The Plan is intended to permit the grant of Stock Options, Stock Appreciation
Rights, shares of Restricted Stock, Restricted Stock Units, and any other form
of award based on the value (or the increase in value) of shares of the common
stock of the Company. The Plan is also intended to permit cash incentive awards.
Subject to Section 8.5, Participants shall vest in their Awards granted under
the Plan to the extent certain conditions set forth in their Award Certificate
are met. Vesting criteria shall include the passage of time or the attainment of
individual and/or Company performance objectives, or a combination of both.
Except as otherwise provided by the Plan, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award need not be
identical, and the Compensation Committee need not treat Participants uniformly.
1.3.    Effective Date and Term of Plan.
The Plan is effective as of June 5, 2009. No Awards shall be granted under the
Plan after June 4, 2019 (or such earlier date as may apply under section 422 of
the Code), but Awards previously granted may extend beyond that date.


   
ARTICLE 2. DEFINITIONS AND CONSTRUCTION
2.1.    Definitions.
When used in this 2009 Incentive Plan, the following terms shall have the
meanings set forth below, unless the context clearly requires a different
meaning:
(a)
“Article” means an article of the Plan.

(b)
“Award” means an award issued under the Plan.

(c)
“Award Certificate” means the agreement, certificate or other document
evidencing an Award, which shall be in such form (written, electronic or
otherwise) as the Compensation Committee shall determine.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 2



--------------------------------------------------------------------------------



(d)
“Board” means the Board of Directors of the Company.

(e)
“Change in Control” shall mean, except to the extent provided otherwise in the
Award Certificate:

(1)
Effective for Awards granted before July 1, 2013:

(A)
the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Tom L. Ward or his affiliates
(the “Exempt Persons”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (I) the
then-outstanding shares of the Company’s common stock (the “Outstanding Company
Common Stock”) or (II) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
subparagraph (A), the following acquisitions by a Person will not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company;

(B)
the individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the Effective
Date, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the Effective Date;

(C)
the consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (I) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 3



--------------------------------------------------------------------------------



limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions to one another
as their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (II) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) other than one
or more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (III) at least a
majority of the members of the Board resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(D)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(2)
Effective for Awards granted on or after July 1, 2013:

(A)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (I)
the then-outstanding shares of the Company’s common stock (the “Outstanding
Company Common Stock”) or (II) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
subparagraph (A) the following acquisitions by a Person do not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company;

(B)
The individuals who, as of June 30, 2013, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board. Any
individual becoming a director subsequent to June 30, 2013, whose election, or
nomination for election by the Company’s stockholders, is approved by a vote of
at least a majority of the directors then comprising the Incumbent Board is
considered a member of the Incumbent Board as of June 30, 2013, but any such
individual whose initial assumption of office occurs after June 30, 2013, as a
result of an





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 4



--------------------------------------------------------------------------------



actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board is not deemed a member
of the Incumbent Board as of June 30, 2013;
(C)
The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (I) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions to one
another as their ownership, immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (II) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan or related trust of the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 40% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination and (III) at least a majority of the members of the Board resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or

(D)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Company” means SandRidge Energy, Inc.

(h)
“Compensation Committee” shall mean the Compensation Committee of the Board.

(i)
“Disability” shall mean a disability within the meaning of the federal Social
Security Act.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 5



--------------------------------------------------------------------------------



(j)
“Effective Date” means the first date set forth in Section 1.3.

(k)
“Employee Benefits Committee” means the Company’s Employee Benefits and
Compensation Committee or any successor to such committee.

(l)
“Fair Market Value” means the closing sales price (for the primary trading
session) of a Share on the relevant date. For any date that is not a trading
day, the Fair Market Value of a Share for such date will be determined by using
the closing sale price for the immediately preceding trading day. The
Compensation Committee can substitute a particular time of day or other measure
of “closing sale price” if appropriate because of unusual circumstances or can
use weighted averages either on a daily basis or such longer period as complies
with section 409A of the Code.

(m)
“Plan” means this 2009 Incentive Plan.

(n)
“Restricted Stock” means an Award granted pursuant to Section 6.3.

(o)
“Restricted Stock Unit” means an Award granted pursuant to Section 6.4.

(p)
“Section” means a section of the Plan.

(q)
“Share” means a share of common stock of the Company, $0.001 per share par
value.

(r)
“Stock Appreciation Right” means an Award granted pursuant to Section 6.2.

(s)
“Stock Option” means an Award granted pursuant to Section 6.1; a Stock Option
can be either an “Incentive Stock Option” (if it complies with the requirements
of Section 6.1(b)) or a “Nonqualified Stock Option” or “Nonstatutory Stock
Option” (if it does not comply with the requirements of Section 6.1(b)).

(t)
“Ten Percent Stockholder” means a Participant who on the date of grant is
treated under section 424(d) of the Code as owning stock (not including stock
purchasable under outstanding options) possessing more than 10% of the total
combined voting power of all classes of the stock of the Company or any parent
or subsidiary of the Company as defined in section 424(e) or (f) of the Code.

2.2.    Construction.
When used in the Plan, (a) the terms “include” and “including” shall be deemed
to include the phrase “but not limited to” and (b) masculine pronouns shall
include the feminine.
ARTICLE 3. ELIGIBILITY
3.1.    In General.




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 6



--------------------------------------------------------------------------------



Any natural person is eligible to be granted an Award if such individual is a
current employee, officer, director, consultant, or advisor of the Company or
any of the Company’s present or future parent or subsidiary corporations as
defined in sections 424(e) or (f) of the Code or any other business venture
(including, without limitation, a joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Compensation
Committee.
ARTICLE 4. ADMINISTRATION OF THE PLAN
4.1.    In General.
(a)
The Plan will be administered by the Compensation Committee. The Compensation
Committee shall have authority to grant Awards and determine recipients and
terms of any Awards, and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable.

(b)
The Compensation Committee shall have full discretionary authority to construe
and interpret the terms of the Plan and any Award Certificate, and to determine
all facts necessary to administer the Plan and any Award Certificate. The
Compensation Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award Certificate in the manner and to the
extent it shall deem necessary or advisable.

(c)
All decisions by the Compensation Committee shall be made in its sole discretion
and shall be final and binding on all persons having or claiming any interest in
the Plan or in any Award. No director or person acting pursuant to the authority
delegated by the Compensation Committee shall be liable for any action or
determination relating to or under the Plan made in good faith.

(d)
With respect to Awards made to directors, the Board shall also have the
authority described in this Section 4.1 and Section 8.5.

4.2.    Delegation to Committees and Officers.
(a)
To the extent permitted by applicable law, the Compensation Committee may
delegate any or all of its powers under the Plan to one or more committees or
subcommittees of the Company’s management, including the Employee Benefits
Committee.

(b)
To the extent permitted by applicable law and subject to any limitations under
the Plan, the Compensation Committee may delegate to one or more officers of the
Company the power (1) to grant Awards to any individual eligible under Section
3.1 other than a director or executive officer and (2) to exercise such other
powers under the Plan as the Compensation Committee may determine; provided
further, however, that no officer shall be authorized to grant Awards to himself
or herself.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 7



--------------------------------------------------------------------------------



For purposes of this Section 4.2(b), the phrase “executive officer” shall mean
the Chief Executive Officer, President, and any Executive Vice President or
Senior Vice President.
(c)
All references in the Plan to the “Compensation Committee” shall mean the
Compensation Committee or a committee of the Board (or the Company’s management)
or the officers referred to in Section 4.2(b) to the extent that the
Compensation Committee’s powers or authority under the Plan have been delegated
to such committee or officers.

ARTICLE 5. STOCK SUBJECT TO THE PLAN
5.1.    Number of Shares.
(d)
Subject to adjustment under ARTICLE 7, Awards may be made under the Plan for up
to 28,500,000 Shares, of which 28,500,000 shares can be issued as Incentive
Stock Options.

(e)
If any Award expires or is terminated, surrendered or canceled without having
been fully exercised, is forfeited in whole or in part, or results in any Shares
not being issued, the unused Shares covered by such Award shall again be
available for the grant of Awards under the Plan. Further, Shares tendered to
the Company by a Participant to exercise an Award shall be added to the number
of Shares available for the grant of Awards under the Plan. However, in the case
of Incentive Stock Options, the foregoing provisions shall be subject to any
limitations under the Code. Shares issued under the Plan may consist in whole or
in part of authorized but unissued shares or treasury shares.

5.2.    Substitute Awards.
(a)
In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company of property or stock of an entity, the
Compensation Committee may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Compensation Committee
deems appropriate in the circumstances.

(b)
Substitute Awards shall not count against the overall share limit set forth in
Section 5.1, except as may be required by reason of section 422 and related
provisions of the Code.

ARTICLE 6. TYPES OF AWARDS
6.1.    Stock Options.
(c)
In General. The Compensation Committee may grant options to purchase Shares and
determine the number of Shares to be covered by each option, the exercise





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 8



--------------------------------------------------------------------------------



price of each option and the conditions and limitations applicable to the
exercise of each option, including conditions relating to applicable federal or
state securities laws, as it considers necessary or advisable. A Stock Option
that is not intended to be an Incentive Stock Option shall be designated as a
“Nonstatutory Stock Option” or a “Nonqualified Stock Option.”  
(d)
Incentive Stock Options.

(1)
A Stock Option that the Compensation Committee intends to be an Incentive Stock
Option shall only be granted to employees of the Company or any of the Company’s
present or future parent or subsidiary corporations as defined in sections
424(e) or (f) of the Code, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code, and shall be subject
to and construed consistently with the requirements of section 422 of the Code.

(2)
A Stock Option that is intended to be an Incentive Stock Option shall be treated
as a Nonqualified Stock Option to the extent that, in the calendar year in which
the Award is first exercisable, the aggregate Fair Market Value of the Shares
subject to the Award (when added to other awards granted to the same individual
that are intended to be Incentive Stock Options under the Plan or any other plan
maintained by the Company and certain related corporations) exceeds $100,000 or
such other limitation as might apply under section 422 of the Code.

(3)
The Company shall have no liability to a Participant, or any other party, if a
Stock Option (or any part thereof) that is intended to be an Incentive Stock
Option is not an Incentive Stock Option, or for any action taken by the
Compensation Committee, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

(e)
Exercise Price.

(1)
The Compensation Committee shall establish the exercise price of each Stock
Option and specify the exercise price in the applicable Award Certificate.

(2)
The exercise price of a Stock Option intended to be an Incentive Stock Option
shall not be less than 100% of the Fair Market Value on the date the Stock
Option is granted, except that, if any Incentive Stock Option is granted to a
Ten Percent Stockholder, the exercise price shall not be less than 110% of the
Fair Market Value of the Shares on the date such Incentive Stock Option is
granted. The 100% and 110% limitation in this Section 6.1(c)(2) shall
automatically adjust to the extent required by section 422 of the Code.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 9



--------------------------------------------------------------------------------



(f)
Term of Stock Options.

(1)
Each Stock Option shall be exercisable at such times and subject to such terms
and conditions as the Compensation Committee may specify in the applicable Award
Certificate; except that no Stock Option shall be granted for a term of more
than 10 years. Incentive Stock Options issued to a Ten Percent Stockholder shall
not have a term of more than 5 years.

(2)
No Stock Option shall permit the Participant to defer receipt of compensation on
the Stock Option beyond the date of exercise, unless the Compensation Committee
expressly determines that such Stock Option shall be subject to section 409A of
the Code.

(g)
Exercise of Stock Option.

Stock Options may be exercised by delivery to the Company of a written notice of
exercise in the form attached to, or the manner described in, the Award
Certificate or by any other form of notice (including electronic notice) or such
other manner approved by the Compensation Committee, together with payment in
full for the number of shares for which the Stock Option is exercised. Shares
subject to the Stock Option will be delivered by the Company as soon as
practicable following exercise.
(h)
Payment Upon Exercise.

Shares purchased upon the exercise of a Stock Option granted under the Plan
shall be paid for as follows:
(1)
in cash or by check, payable to the order of the Company;

(2)
if provided in the applicable Award Certificate, by (1) delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding or (2) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;

(3)
to the extent provided for in the applicable Award Certificate or approved by
the Compensation Committee, by delivery (either by actual delivery or
attestation) of Shares owned by the Participant valued at their Fair Market
Value, provided (1) such method of payment is then permitted under applicable
law, (2) such Shares, if acquired directly from the Company, were owned by the
Participant for such minimum period of time, if any, as may be established by
the Compensation Committee, and (3) such Shares





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 10



--------------------------------------------------------------------------------



are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements;
(4)
to the extent permitted by applicable law and provided for in the applicable
Award Certificate, by (1) delivery of a promissory note of the Participant to
the Company on terms determined by the Compensation Committee, or (2) payment of
such other lawful consideration as the Compensation Committee may determine; or

(5)
by any combination of the above permitted forms of payment.

6.2.    Stock Appreciation Rights.
(a)
In General. A Stock Appreciation Right is an Award in the form of a right to
receive cash or a Share, upon surrender of the Stock Appreciation Right, in an
amount equal to the appreciation in the value of the Share over a base price
established in the Award. The Committee may grant Stock Appreciation Rights
either independently of Stock Options, or in tandem with Stock Options such that
the exercise of the Stock Option or Stock Appreciation Right cancels the tandem
Stock Appreciation Right or Stock Option.

(b)
Exercise Price. The minimum base price of a Stock Appreciation Right granted
under the Plan shall be the price set forth in the applicable Award Certificate,
or, in the case of a Stock Appreciation Right related to a Stock Option (whether
already outstanding or concurrently granted), the exercise price of the related
Stock Option.

(c)
Term, Exercise, and Payment. The provisions of Sections 6.1(d), (e), and (f)
shall generally apply to Stock Appreciation Rights, as applicable.

6.3.    Restricted Stock.
(a)
In General. The Compensation Committee may grant Awards of Restricted Stock. The
Compensation Committee shall determine the terms and conditions of a Restricted
Stock Award, including the conditions for vesting and repurchase (or
forfeiture), the issue price (if any) and whether the Shares shall be entitled
to exercise voting or other rights associated with ownership of a Share.

(b)
Dividends. Unless otherwise provided by the Compensation Committee, Participants
holding Restricted Stock will be eligible to receive all dividends paid with
respect to such Shares. If any dividends or distributions are paid in shares, or
consist of a dividend or distribution to holders of Shares other than an
ordinary cash dividend, the shares or other property will be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the Restricted Stock on which such
dividends are paid





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 11



--------------------------------------------------------------------------------



vests or, if later, the 15th day of the third month following the date on which
the Restricted Stock on which such dividends are paid vests.
(c)
Stock Certificates. The Company may require that any stock certificates issued
for shares of Restricted Stock be deposited in escrow by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the Company
(or such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant. If the Participant has died before the
certificates are delivered, the certificates shall be delivered to the
beneficiary designated by the Participant under the Plan and on file with the
Company (or its designee) before the Participant’s death. If there is no such
valid beneficiary designation, the Participant’s estate shall be the
beneficiary.

6.4.    Restricted Stock Units.
The Compensation Committee may grant Restricted Stock Units to any participant
subject to the same conditions and restrictions as the Compensation Committee
would have imposed in connection with any Award of Restricted Stock. Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of one
Share. Restricted Stock Units may be paid at such time as the Compensation
Committee may determine and payments may be made in a lump sum or in
installments, in cash, Shares, or any combination thereof, as determined by the
Compensation Committee.
6.5.    Other Stock-Based Awards
Other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Shares or other property, may be granted under the Plan to
Participants. To the extent permitted by law, such other Share Awards shall also
be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Share Awards may be paid in Shares or cash, as the
Compensation Committee shall determine. Subject to the provisions of the Plan,
the Compensation Committee shall determine the terms and conditions of each
other Share Award.
6.6.    Cash Awards.
Cash Awards are Awards that provide participants with the opportunity to earn a
cash payment based upon the achievement of one or more performance goals for a
performance period determined by the Compensation Committee. For each
performance period, the Compensation Committee shall determine the relevant
performance criteria, the performance goal for each performance criterion, the
level or levels of achievement necessary for Awards to be paid, the weighting of
the performance goals if more than one performance goal is applicable, and the
size of the Awards.
6.7.    Performance-Based Awards.




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 12



--------------------------------------------------------------------------------



(a)
In General. Any of the Awards listed in ARTICLE 6 may be granted as Awards that
satisfy the requirements for “performance-based compensation” within the meaning
of section 162(m) of the Code. The performance goals must be established by the
Compensation Committee and may be for the Company, or a Company subsidiary,
affiliate or other Company operating unit or department, or a combination of
such units or departments. The performance goal shall be based on one or more
performance criteria selected by the Compensation Committee. With the exception
of any Stock Option or Stock Appreciation Right, an Award that is intended to
satisfy the requirements of a performance-based Award shall be so designated at
the time of grant.

(b)
Limits. The maximum aggregate number of shares of Stock for which
performance-based Awards may be issued under this Section 6.7 in any calendar
year to an individual Participant shall not exceed 1,000,000, the maximum amount
that may be earned as a Cash Award for a performance period for a single
calendar year by any individual Participant is $2,000,000, and the maximum
amount that may be earned as a Cash Award for a performance period of greater
than a single calendar year by any individual Participant is $6,000,000.

(c)
Performance Criteria. In the case of Awards intended to qualify as
performance-based Awards, the performance criteria shall be selected only from
among the following: production growth; reserve growth; reserve replacement;
lease operating expense; revenue growth; finding/development costs; net sales;
operating income; pre- or after-tax income; operating profit minus capital
charges; cash flow, including operating cash flow, free cash flow, cash flow
return on equity and cash flow return on investment; net income; earnings per
share; earnings before interest and taxes; earnings before interest, taxes,
depreciation and/or amortization; return on equity; return on invested capital;
return on assets; economic value added (or an equivalent measure); share price
performance; total stockholder return; improvement in or achievement of expense
levels; improvement in or achievement of working capital levels; innovation as
measured by a percentage of sales of new products; market share; productivity
ratios; completion and/or integration of acquisitions of businesses or
companies; completion of divestitures and asset sales; and any combination of
any of the foregoing business criteria. Any of the performance criteria may be
used to measure the performance of the Company, a subsidiary, and/or affiliate
as a whole or any business unit of the Company, a subsidiary, and/or affiliate
or any combination thereof, as the Compensation Committee may deem appropriate,
or any of the above performance criteria as compared to the performance of a
group of comparator companies, or published or special index that the
Compensation Committee deems appropriate. The Compensation Committee also has
the authority to provide for accelerated vesting of any Award based on the
achievement of the performance criteria specified in this Section 6.7.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 13



--------------------------------------------------------------------------------



(d)
Application to Stock Options and Stock Appreciation Rights. Notwithstanding
anything contained in this Section 6.7 to the contrary, Stock Options and Stock
Appreciation Rights need not satisfy the specific performance criteria described
in this Section 6.7 in order to qualify as performance-based Awards under this
section 162(m) of the Code.

(e)
Time for Establishing Performance Goals. The specific performance goal(s) and
the applicable performance criteria must be established by the Compensation
Committee in advance of the deadlines applicable under section 162(m) of the
Code and while the achievement of the performance goal(s) remains substantially
uncertain.

(f)
Committee Certification and Payment of Awards. Before any performance-based
Award (other than Stock Options and Stock Appreciation Rights) is paid, the
Compensation Committee must certify in writing (by resolution or otherwise) that
the applicable performance goal(s) and any other material terms of the Award
have been satisfied. Unless otherwise provided by the Compensation Committee,
performance-based Awards shall be paid as soon as practicable after the
Compensation Committee has certified that the applicable goals and terms of such
awards have been satisfied, but in no event later than the fifteenth (15th) day
of the third month following the end of the performance period to which the
award relates (absent a timely election to defer such Award under a deferred
compensation plan, if any, maintained by the Company). Notwithstanding the
foregoing, to the extent an amount was intended to be paid so as to qualify as a
short-term deferral under section 409A of the Code and the applicable
regulations, then such payment may be delayed if the requirements of Treas. Reg.
1.409A-1(b)(4)(ii) are met. In such case, payment of such deferred amounts must
be made as soon as reasonably practicable following the first date on which the
Company anticipates or reasonably should anticipate that, if the payments were
made on such date, the Company’s deduction with respect to such payment would no
longer be restricted due to the applicability of section 162(m) of the Code.

(g)
Terms and Conditions of Awards; Committee Discretion to Reduce Performance
Awards. The Compensation Committee shall have discretion to determine the
conditions, restrictions or other limitations, in accordance with, and subject
to, the terms of the Plan and section 162(m) of the Code, on the payment of
individual Awards under this Section 6.7. To the extent set forth in an Award
Certificate, the Compensation Committee may reserve the right to adjust the
amount payable in accordance with any standards or on any other basis (including
the Compensation Committee’s discretion), as the Compensation Committee may
determine; provided, however, that, in the case of Awards intended to qualify as
performance-based Awards, such adjustments shall be prescribed in a form that
meets the requirements of section 162(m) of the Code.





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 14



--------------------------------------------------------------------------------



(h)
Adjustments for Material Changes. To the extent the Compensation Committee makes
adjustments in accordance with ARTICLE 7 that affect Awards intended to be
performance-based Awards under this Section 6.7, such adjustments shall be
prescribed in a form that meets the requirements of section 162(m) of the Code.

ARTICLE 7. ADJUSTMENTS
7.1.    Changes in Capitalization.
In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any dividend or distribution
to holders of Shares other than an ordinary cash dividend, (1) the number and
class of securities available under this Plan, (2) the number and class of
securities and exercise price per Share of each outstanding Stock Option, (3)
the number of Shares subject to each outstanding Restricted Stock Award, and (4)
the terms of each other outstanding Award shall be equitably adjusted by the
Company (or substituted Awards may be made, if applicable) in the manner
determined by the Compensation Committee. Without limiting the generality of the
foregoing, if the Company effects a split of the Shares by means of a stock
dividend and the exercise price of and the number of Shares subject to an
outstanding Stock Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises a Stock Option between the record date and the distribution date
for such stock dividend shall be entitled to receive, on the distribution date,
the stock dividend with respect to the Shares acquired upon such Stock Option
exercise, notwithstanding the fact that such Shares were not outstanding as of
the close of business on the record date for such stock dividend.
7.2.    Change in Control.
(d)
Consequences of a Change in Control on Awards Other than Restricted Stock
Awards. In connection with a Change in Control, the Compensation Committee shall
take any one or more of the following actions as to all or any (or any portion
of) outstanding Awards other than Restricted Stock Awards on such terms as the
Compensation Committee determines: (1) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding entity (or an affiliate thereof), (2) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of the Change in Control unless exercised
by the Participant within a specified, reasonable period following the date of
such notice, (3) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part before or upon the Change in Control, (4) if holders of
Shares will receive upon consummation of the Change in Control a cash payment
for each Share surrendered in the Change in Control, make or provide for a cash
payment to a Participant equal to the excess, if any, of (A) the consideration
received by stockholders generally with respect to the Change in Control (the
“Change in Control Price”) times the number of Shares subject to the
Participant’s Awards (to





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 15



--------------------------------------------------------------------------------



the extent the exercise price does not exceed the Change in Control Price) over
(B) the aggregate exercise price of all such outstanding Awards and any
applicable tax withholdings, in exchange for the termination of such Awards,
(5) provide that, in connection with a liquidation or dissolution of the
Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof and any applicable tax
withholdings) and (6) any combination of the foregoing. In taking any of the
actions permitted under this Section 7.2(a), the Compensation Committee shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.
For purposes of clause (1) above, a Stock Option shall be considered assumed if,
following consummation of the Change in Control, the Stock Option confers the
right to purchase, for each Share subject to the Stock Option immediately prior
to the consummation of the Change in Control, the consideration (whether cash,
securities or other property) received as a result of the Change in Control by
holders of Shares for each Share held immediately prior to the consummation of
the Change in Control (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if the consideration received as a result of
the Change in Control is not solely common stock of the acquiring or succeeding
entity(or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding entity, provide for the consideration to be received
upon the exercise of Stock Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Compensation Committee) to the per share
consideration received by holders of outstanding Shares as a result of the
Change in Control.
(e)
Consequences of a Change in Control on Restricted Stock Awards. Upon the
occurrence of a Change in Control, except to the extent specifically provided to
the contrary in the applicable Award Certificate or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically lapse and be deemed terminated
or satisfied, as applicable.

ARTICLE 8. GENERAL PROVISIONS APPLICABLE TO ALL AWARDS.
8.1.    Transferability of Awards.
Except as the Compensation Committee may otherwise determine or provide in an
Award Certificate, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or, other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 16



--------------------------------------------------------------------------------



8.2.    Termination of Status.
Except to the extent provided in an Award Certificate, the Compensation
Committee shall determine the effect on an Award of the disability, death,
termination or other cessation of employment, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Beneficiary, may exercise rights
under the Award.  
8.3.    Withholding.
The Participant must satisfy all applicable federal, state, and local or other
income and employment tax withholding obligations before the Company will
deliver stock certificates or otherwise recognize ownership of Shares under an
Award. The Company may decide to satisfy the withholding obligations through
additional withholding on salary or wages. If the Company elects not to or
cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding. Payment of withholding
obligations is due before the Company will issue any Shares on exercise or
release from forfeiture of an Award or, if the Company so requires, at the same
time as is payment of the exercise price unless the Company determines
otherwise. To the extent not otherwise provided for in an Award Certificate or
approved by the Compensation Committee, a Participant shall satisfy such tax
obligations in whole or in part by delivery of a portion of the Award creating
the tax obligation, valued at Fair Market Value; provided, however, except as
otherwise provided by the Compensation Committee, that the total tax withholding
where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). Shares surrendered to
satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.
8.4.    Conditions on Delivery of Stock.
The Company will not be obligated to deliver any Shares pursuant to the Plan or
to remove restrictions from Shares previously delivered under the Plan until (a)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (b) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such Shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (c) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
8.5.    Acceleration.
The Compensation Committee or its delegee may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 17



--------------------------------------------------------------------------------



ARTICLE 9. MISCELLANEOUS
9.1.    No Right to Employment or Other Status.
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award Certificate.
9.2.    No Rights as Stockholder.
Subject to the provisions of the applicable Award Certificate and except as
provided in Section 6.3, no Participant or beneficiary shall have any rights as
a stockholder with respect to any Shares to be distributed with respect to an
Award until becoming the record holder of such shares.
9.3.    Amendment.
(a)
Amendment of the Plan. The Compensation Committee may amend, suspend or
terminate the Plan or any portion of the Plan at any time; provided that if at
any time the approval of the Company’s stockholders is required as to any
modification or amendment under section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Compensation Committee
may not effect such modification or amendment without such approval. Unless
otherwise specified in the amendment, any amendment to the Plan adopted in
accordance with this Section 9.3 shall apply to, and be binding on the holders
of, all Awards outstanding under the Plan at the time the amendment is adopted,
provided the Compensation Committee determines that such amendment, taking into
account any related action, does not materially and adversely affect the rights
of Participants under the Plan.

(b)
Amendment of Award. The Compensation Committee may amend, modify or terminate
any outstanding Award, including but not limited to, substituting another Award
of the same or a different type, changing the date of exercise or realization,
and converting an Incentive Stock Option to a Nonstatutory Stock Option;
provided, however, that no outstanding Award may be amended, without the
approval of the Company’s stockholders, to (1) reduce the exercise price of a
Stock Option, Stock Appreciation Right or other similar Award or (2) cancel an
outstanding Stock Option or Stock Appreciation Right in exchange for other
Awards or Stock Options or Stock Appreciation Rights with an exercise price less
than the exercise price of the cancelled Stock Option or Stock Appreciation
Right (except in the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, dividend or
distribution to holders of Shares other than an ordinary cash dividend or
Business Combination). The





--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 18



--------------------------------------------------------------------------------



Participant’s consent to such action shall be required unless the Compensation
Committee determines that the action, taking into account any related action,
would not materially and adversely affect the Participant’s rights under the
Plan.
9.4.    Compliance with Code Section 409A.
No Award shall provide for a deferral of compensation within the meaning of
section 409A of the Code, unless the Compensation Committee, at the time of
grant, specifically provides that the Award is intended to be subject to section
409A of the Code. If an Award is intended to be subject to section 409A, the
following provisions shall apply except to the extent that a contrary provision
is included in the Award Certificate: (a) such Award shall be payable on the
earlier of a “change in control” or the Participant’s “separation from service”
with the Company and (2) any payment made to a Participant who is a “specified
employee” of the Company shall not be made before such date as is six months
after the Participant’s “separation from service” to the extent required to
avoid the adverse consequences of Section 409A of the Code. For purposes of this
Section 9.4, the terms “change in control,” “separation from service” and
“specified employee” shall have the meanings set forth in section 409A and the
applicable Treasury regulations. The Company shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, section 409A is not so exempt or compliant or for any action
taken by the Compensation Committee.
9.5.    Governing Law.
The provisions of the Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.




--------------------------------------------------------------------------------

SandRidge 2009 Incentive Plan, as amended on July 1, 2013    Page 19

